      Case 1:19-cv-09038-GBD-SDA Document 44 Filed 06/29/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      6/29/2020
 Dino Antolini,

                                Plaintiff,
                                                              1:19-cv-09038 (GBD) (SDA)
                    -against-
                                                              ORDER SCHEDULING
 Amy McCloskey, et al.,                                       TELEPHONE CONFERENCE

                                Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       Before the Court is Plaintiff’s motion for reconsideration (ECF No. 41) of that portion of

the Court’s Order of June 10, 2020 which granted Defendants leave to serve no more than ten

interrogatories upon the Plaintiff addressed to the “fraud on the court” allegations discussed

during the June 10 telephone conference. “[T]he standard for granting [a Rule 59 motion for

reconsideration] is strict, and reconsideration will generally be denied unless the moving party

can point to controlling decisions or data that the court overlooked.” Analytical Surveys, Inc. v.

Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012) (citation omitted). Because the Court finds

that Plaintiff has not met this strict standard, his motion for reconsideration is DENIED.

       Notwithstanding the foregoing, the Court finds that certain of the interrogatories served

by Defendants (see ECF No. 41-3) impinge on the attorney-client privilege. Interrogatory Nos. 2,

3, 4 and 9 are stricken and Plaintiff shall not respond to those interrogatories. In place of

Interrogatory No. 9, Plaintiff shall respond to the following interrogatory instead: “Prior to the

filing of the Complaint in this Action, did you communicate with Stuart H. Finkelstein related to

this Action?”
      Case 1:19-cv-09038-GBD-SDA Document 44 Filed 06/29/20 Page 2 of 2



       To the extent that Defendants seek relief from the Court (see ECF No. 42), they shall do

so by properly filed Letter Motion pursuant to the Court’s Individual Rules. Plaintiff’s counsel is

directed to promptly meet and confer with Defendants’ counsel with respect to the initial

disclosures and endeavor to reach a compromise.

SO ORDERED.

DATED:         New York, New York
               June 29, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge




                                                2
